DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/21/2019 and 12/2/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 13 are allowable over the Prior Art of Record because it fails to teach or suggest a system for measuring the diameter of a suture comprising a second suture clamping assembly fixed to said test bench; a suture diameter gauge slidably mounted to said test bench and located between said first and second suture clamping assemblies; a rotation assembly coupled with said first and second suture clamping assemblies for simultaneously rotating said first and second suture clamping assemblies on an axis between a first position and a second position that defines a right angle with the first position; and a suture tensioning assembly coupled with one of said first and second suture clamping assemblies in combination with the remaining limitations of the claims.

Claims 14 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a system for measuring the diameter of a suture comprising a suture diameter gauge slidably mounted to said front and rear guide rails; 44Attorney Docket No.: ETH6044USNP1(PATENT)a rotatable bar coupled with said first and second suture clamping assemblies for simultaneously rotating said first and second suture clamping assemblies on an axis between a first position and a second position that defines a right angle with the first position; and a suture tensioning assembly coupled with a linear slide and said second suture clamping assembly, wherein said first suture clamping assembly is configured to slide over both said front and rear guide rails and said rotatable bar for adjusting a distance between said first suture clamping assembly and said second suture clamping assembly, and wherein said suture diameter gauge is configured to slide over said front and rear guide rails for obtaining suture diameter measurements at different points between said first and second suture clamping assemblies in combination with the remaining limitations of the claims.

Claims 19 - 21 are allowable over the Prior Art of Record because it fails to teach or suggest a method of measuring the diameter of a suture comprising the steps of applying tension to said suture through one of said first and second suture clamping assemblies, wherein said suture under tension lies in an axis that extends from said first suture clamping assembly to said second suture clamping assembly; locating a suture diameter gauge at a first point along a length of said suture; while continuing to apply the tension to said suture, simultaneously rotating said first and second suture clamping assemblies on the axis by 90 degrees between a first position and a second position, which, in turn, rotates said suture on the axis by 90 degrees between the first and second positions; using said suture diameter gauge to obtain a second diameter measurement for said suture at the first point along the length of said suture, wherein the first and second diameter measurements at the first point along the length of said suture are at a right angle relative to one another in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Kumar et al. (US Pub. No. 2020/0072708)
Kumar et al. (US 11,054,343)
Samaniego et al. (US 10,271,964)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 18, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861